Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 & 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by RYU et al. US2019/0051967.

	Per claim 1 RYU et al. teaches a composite heat dissipation member (182 & 103d, see fig.16) comprising: a first heat dissipation sheet (182; [0220]-[0221], [0229]) disposed to be overlapped with an antenna module (110a2; [0217]); and a second heat dissipation sheet (103d) disposed adjacent to the first heat dissipation sheet without an 
	Per claim 2 RYU et al. teaches the composite heat dissipation member of claim 1, further comprising: a base layer (181) comprising one surface on which the first heat dissipation sheet (182, see fig.16, “directly stacked”) and the second heat dissipation sheet are stacked (103d, see fig.16, “indirectly stacked”).  
	Per claim 8 RYU et al. teaches an electronic device (see fig.4-5) comprising: a housing (103); an antenna module (110a2; [0217]) embedded in the housing (see fig.5 & 16); and a composite heat dissipation member (182 & 103d) thermally connected at least to the antenna module ([0229], [0231], [0171], [0178]), wherein the composite heat dissipation member includes: a first heat dissipation sheet (182; [0220]-[0221], [0229]) disposed to be overlapped with the antenna module (see fig.16); and a second heat dissipation sheet (103d) disposed adjacent to the first heat dissipation sheet without an overlap with the first heat dissipation sheet (fig.16), the second heat dissipation sheet thermally connected to the first heat dissipation sheet, and comprising a higher thermal conductivity than the first heat dissipation sheet ([0227], [0172], “Examiner note: the second heat dissipation sheet 103d is formed of carbon such as graphite, whereas the 
	Per claim 9 RYU et al. teaches the electronic device of claim 8, wherein the composite heat dissipation member further includes: a base layer (181) comprising one surface on which the first heat dissipation sheet (182, see fig.16, “directly stacked”) and the second heat dissipation sheet are stacked (103d, see fig.16, “indirectly stacked”).  

Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7, 11-14 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over 	RYU et al. US2019/0051967.
	
	Per claim 4 RYU et al. teaches the composite heat dissipation member of claim 1, 
	Ryu et al. does not explicitly teach wherein the first heat dissipation sheet is cured by a specific external stimulus in a liquid state.  
	Examiner notes that the limitation (e.g., “cured by a specific external stimulus in a liquid state”) do not have actual patentable weight since the claims are product-by-process claims that do not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The 
	Per claim 5 RYU et al. teaches the composite heat dissipation member of claim 4, 
	Ryu et al. does not explicitly teach wherein the first heat dissipation sheet is formed by removing a portion of the second heat dissipation sheet, coating a - 29 -DOCKET NO. SAMS07-25032PATENTliquid-state first heat dissipation sheet in the removed portion, and curing the liquid-state first heat dissipation sheet.  
	Examiner notes that the limitation (e.g., “formed by removing a portion of the second heat dissipation sheet, coating a - 29 -DOCKET NO. SAMS07-25032PATENTliquid-state first heat dissipation sheet in the removed portion, and curing the liquid-state first heat dissipation sheet”) do not have actual patentable weight since the claims are product-by-process claims that do not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
	Per claim 6 RYU et al. teaches the composite heat dissipation member of claim 1, 
	RYU does not explicitly teach wherein the first heat dissipation sheet is cured by a specific external stimulus in a gel state.  
	Examiner notes that the limitation (e.g., “cured by a specific external stimulus in a gel state”) do not have actual patentable weight since the claims are product-by-process claims that do not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 
	Per claim 7 RYU et al. teaches the composite heat dissipation member of claim 6, 
	RYU et al. does not explicitly teach wherein the first heat dissipation sheet is formed by removing a portion of the second heat dissipation sheet, placing a gel-state first heat dissipation sheet in the removed portion, and compressing and curing the gel- state first heat dissipation sheet.  

	Per claim 11 RYU et al. teaches the electronic device of claim 8, 
	Ryu et al. does not explicitly teach wherein the first heat dissipation sheet is cured by a specific external stimulus in a liquid state.  
	Examiner notes that the limitation (e.g., “wherein the first heat dissipation sheet is cured by a specific external stimulus in a liquid state”) do not have actual patentable weight since the claims are product-by-process claims that do not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, 
	Per claim 12 RYU et al. teaches the electronic device of claim 11, 
	Ryu et al. does not explicitly teach wherein the first heat dissipation sheet is formed by removing a portion of the second heat dissipation sheet, coating a - 29 -DOCKET NO. SAMS07-25032PATENTliquid-state first heat dissipation sheet in the removed portion, and curing the liquid-state first heat dissipation sheet.  
	Examiner notes that the limitation (e.g., “formed by removing a portion of the second heat dissipation sheet, coating a - 29 -DOCKET NO. SAMS07-25032PATENTliquid-state first heat dissipation sheet in the removed portion, and curing the liquid-state first heat dissipation sheet”) do not have actual patentable weight since the claims are product-by-process claims that do not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-
	Per claim 13 RYU et al. teaches the electronic device of claim 8, 
	RYU does not explicitly teach wherein the first heat dissipation sheet is cured by a specific external stimulus in a gel state.  
	Examiner notes that the limitation (e.g., “cured by a specific external stimulus in a gel state”) do not have actual patentable weight since the claims are product-by-process claims that do not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 
	Per claim 14 RYU et al. teaches the electronic device of claim 13, 
	RYU et al. does not explicitly teach wherein the first heat dissipation sheet is formed by removing a portion of the second heat dissipation sheet, placing a gel-state first heat dissipation sheet in the removed portion, and compressing and curing the gel- state first heat dissipation sheet.  
	Examiner notes that the limitation (e.g., “removing a portion of the second heat dissipation sheet, placing a gel-state first heat dissipation sheet in the removed portion, ..

Allowable Subject matter
3.	Claims 3 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	3.	The composite heat dissipation member of claim 1, further comprising: an anti-delamination layer stacked on the first and second heat dissipation sheets to prevent the first and second heat dissipation sheets from being damaged.  
	10.	The electronic device of claim 8, wherein the composite heat dissipation member further includes: an anti-delamination layer stacked on the first and second heat dissipation sheets to prevent the first and second heat dissipation sheets from being damaged.  
Claims 15- 20 are allowable
4.	Regarding Independent claim 15, patentability exists, at least in part, with the claimed combination of elements and features of: a method for manufacturing a composite heat dissipation member, the method comprising: stacking, on a base layer, a second heat dissipation sheet a portion of which is removed; disposing a first heat dissipation sheet in the removed portion of the second heat dissipation sheet; performing planarization to match the first heat dissipation sheet to a thickness of the second heat dissipation sheet; and curing the first heat dissipation sheet.  
	Per claim 16-20, depends on claim 15 therefore allowable for the same reason.

Email Communication


Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Youm et al US9812768 discloses an antenna device may include: molding a base member; attaching an antenna to the base member; and molding a cover member that is attached to surround at least a part of the base member and at least a part of the antenna. Here, a first part of the base member that is attached to the cover member may have a melting temperature equal to or lower than that of the cover member, and a second part of the base member to which the antenna is attached may have a higher melting temperature than the cover member.
	Jung et al. US2019/0148256 discloses a semiconductor package relating to thermal transfer plate and methods of manufacturing the same.
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A MATEY/Examiner, Art Unit 2835